D. E. Holbrook, Jr., J.
This action arises from *92the birth of a daughter to plaintiff, Janet McFetridge, in 1969. Plaintiff contends that defendant is her child’s father. Plaintiff did not institute this action until the child was 10 years of age. Defendant asserted that the statute of limitations, MCL 722.714(b); MSA 25.494(b), barred this action. A panel of this Court agreed with defendant and the action was remanded to the lower court for entry of accelerated judgment in favor of defendant. McFetridge v Chiado, 116 Mich App 528; 323 NW2d 470 (1982), lv den 417 Mich 892 (1983). After her request for leave to appeal to the Supreme Court was denied, plaintiff filed a delayed motion for reconsideration by the Supreme Court in light of Pickett v Brown, 462 US 1; 76 L Ed 2d 372; 103 S Ct 2199 (1983). That motion was denied on March 8, 1984. The circuit court then issued an order granting defendant’s motion for summary judgment pursuant to our instructions in Mc-Fetridge, supra. Plaintiff filed a motion for rehearing in the circuit court, but rehearing was denied.
On appeal, plaintiff contends that the six-year statute of limitation under the paternity act violates the Michigan and federal equal protection clauses, that the limitation period in Michigan is preempted by federal law, and that the trial court erred when it denied her motion for reconsideration. We disagree and affirm.
Plaintiff’s equal protection argument is based on Pickett, supra. Our review reveals that our statute differs from the Tennessee statute that was the basis of the Supreme Court’s decision in Pickett. In Pickett, the period in which to institute an action was two years, as compared to our six-year period. Additionally in Pickett, exceptions were written into the statute for illegitimate children who are, or are likely to become, public charges that allowed the state to bring an action on behalf *93of those children any time prior to their 18th birthday. 462 US 12. That exception undermined the state’s argument that the limitation period was to prevent litigating stale or fraudulent claims. 462 US 14. Our statute has no such exceptions.
"(b) Proceedings in pursuance of this act may be instituted during the pregnancy of the mother or after the birth of the child, but shall not be brought after the lapse of more than 6 years from the birth of the child, unless paternity has been acknowledged by the father in writing in accordance with statutory provisions. If any payment is made for support of the child in the 6-year period, the proceedings may be commenced any time within 6 years from the last of any such payment. If the defendant is outside the state * * * during the 6-year period, the time he is so absent shall not be included in the 6-year period.” MCL 722.714(b); MSA 25.494(b).
We believe that our statute does not suffer from the same constitutional infirmities as the Tennessee statute and that six years provides a reasonable opportunity to assert a claim. Frazier v Castellani, 130 Mich App 9, 16; 342 NW2d 623 (1983), lv den 419 Mich 935 (1984), and Daniel v Collier (On Remand), 130 Mich App 345; 343 NW2d 16 (1983), lv den 419 Mich 853 (1984). Accordingly, this argument has no merit.
Plaintiff also argues that federal law has preempted our state’s period of limitation. As this issue was not raised in the lower court, it is deemed to be waived. Swartz v Dow Chemical Co, 414 Mich 433, 446; 326 NW2d 804 (1982). In any event, our review of such legislation,1 when read in its entirety, leads us to conclude that it was not *94intended to preempt legislation, but meant to encourage state legislation.
Plaintiffs final allegation is that the trial judge erred by holding that the Supreme Court’s denial of leave has precedential value. While it is correct that a denial of leave has no precedential value, Tebo v Havlik, 418 Mich 350, 379; 343 NW2d 181 (1984), reh den 419 Mich 1201 (1984), we find the error to be harmless. GCR 1963, 529.1. When the right result is reached for a wrong reason, we do not disturb the holding. Robertson v Detroit, 131 Mich App 594; 345 NW2d 695 (1983).
Affirmed. Costs to appellee.

 Public Law 98-378 (August 16,1984) provides in pertinent part:
"Sec. 466(a) In order to satisfy section 454(20)(A), each State must have in effect laws requiring the use of the following procedures, *94consistent with this section and with regulations of the Secretary, to increase the effectiveness of the program which the State administers under this part:
"(5) Procedures which permit the establishment of the paternity of any child at any time prior to such child’s eighteenth birthday.
"Notwithstanding section 454(20)(B), the procedures which are required under paragraphs (3), (4), (6), and (7) need not be used or applied in cases where the State determines (using guidelines which are generally available within the State and which take into account the payment record of the absent parent, the availability of other remedies, and other relevant considerations) that such use or application would not carry out the purposes of this part or would be otherwise inappropriate in the circumstances.”